Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 06/24/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 3 “orthogonal tabs forming the notch” 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,828,298 (Cummings). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Cummings shows a seal (Figures 2-3) for an engine firewall, the seal comprising: 
a proximal part having a recess (the hole that receives 130 defines recess; as shown below); 
a distal part having a notch (as shown below); and 
a flexible intermediate part integrally extending between the proximal part and the distal part (intermediate part has convolutions and the seal 112 is made of fireproof 


    PNG
    media_image1.png
    733
    650
    media_image1.png
    Greyscale


As to claim 2, Cummings shows the seal according to claim 1, wherein the seal is employed on an aperture sealing assembly having an intermediate housing (104) arranged on the engine firewall (102), a first seat member (113) coaxially coupled to the 

As to claim 3, Cummings shows the seal according to claim 1, wherein the distal part comprises orthogonal tabs forming the notch (Figures 2-3).  

As to claim 4, Cummings shows the seal according to claim 1, where the flexible intermediate part comprises a centrally located fabric-reinforced layer (Col.3, L47-49; fiberglass is a fibrous material).  

As to claim 5, Cummings shows the seal according to claim 1, further comprises a flame-resistant layer arranged on an outer surface thereof (Col.3, L47-49).  

As to claim 6, Cummings shows an engine, in particular an aircraft engine, comprising a seal according to claim 1 (abstract; Col.3, L25).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675